DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5, filed 07/25/2022, with respect to the objection to claim 10 and the rejection of claim 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The objection to claim 10 and the rejection of claim 13 under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see pg. 5-11, filed 07/25/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made.

Claim Rejections - 35 USC § 112


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 16 recite the limitation “the toner particles comprise the surfactant at an amount in a range of from 0.5 mg/g to 5 mg/g”, however, it is unclear if these amounts are with respect to the mass of a particular component in the toner particles, such as the phosphorescent pigment particles, or to the total mass of the toner particles. The specification discusses this limitation in paragraph [0051], but does not clearly state what the amount of surfactant is being compared to.
In view of compact prosecution, the limitation will be interpreted as referring to the total mass of the toner particles. For example, the recited range could refer to a toner particle comprising the surfactant at an amount of 0.5 mg of surfactant per 1 gram of the total mass of the toner particle.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iftime et al. (US 2010/0086867 A1), in view of Sugama et al. (US 2019/0294067 A1), further in view of Lai et al. (US 2012/0244466 A1), even further in view of Yamada et al. (US 2014/0134529 A1), and considered with Santilli et al. (US 5,176,980).

Iftime teaches a method for making toners including at least one nanoscale fluorescent pigment particle composition and/or a fluorescent organic nanoparticle composition. The particles are incorporated into emulsion of toner and used in making toner via emulsion aggregation. Such toners may have a core and/or a shell, and clay composites may be included within the core, the shell, or both (which reads on the limitation recited in claim 18). The nanoscale fluorescent pigment particle composition includes pigment molecules with at least one functional moiety, and a sterically bulky stabilizer compound including at least one functional group, the functional moiety of the pigment associates non-covalently with the functional group of the stabilizer, and the presence of the associated stabilizer limits the extent of particle growth and aggregation, to afford nanoscale-sized pigment particles (Abstract).
As the Applicant pointed out on pg. 7 of the Arguments filed 07/25/2022, there are numerous challenges in achieving phosphorescent toners. Iftime discusses many of these problems in paragraphs [0038]-[0040], such as a problem where fluorescent pigments are unsuitable for fabrication of EA toners, since the size of the fluorescent particles are about the same size of the toner particles ([0038]). However, unlike the prior art references of the previous Office action mailed 04/26/2022, Iftime does not turn to non-EA physical processes to achieve a photoluminescent toner. To address the problems outlined in [0038]-[0040], Iftime has developed a method for producing a fluorescent toner via an emulsion aggregation process, said fluorescent toner contains at least one nanoscale fluorescent pigment particle and/or at least one fluorescent organic nanoparticle ([0040]).
The method for preparing the fluorescent toner particles generally comprises the following steps: 
emulsification of an unsaturated amorphous, and/or crystalline polyester resin; ([0043])
adding thereto a colorant dispersion and optionally a wax dispersion and surfactant; ([0044])
adding thereto a coagulant such as an acid, metal halide, or metal sulfate with homogenization of from about 2,000 to about 10,000 RPM (which reads on the limitation recited in claim 6), and optionally adjusting the pH of the mixture to be from about 7 to about 2.5, and thereby generating aggregated composites of from about 1 to about 4 microns in diameter; ([0045]) 
adding a fluorescent nanoparticle composition, wherein the fluorescent nanoparticle composition comprises a nanoscale fluorescent pigment particle (which reads on the limitations recited in claims 13, 17, and 21); ([0046])
heating the aggregate mixture to a temperature of from about 30 to about 50 degrees centigrade to generate an aggregate composite with a particle size of from about 3 to about 11 microns in diameter; ([0047])
adjusting the pH to be from about 6 to about 9 to freeze the toner composite particle size and optionally adding a metal sequestering agent, such as ethylenediamine tetra acetic acid sodium salt; ([0048])
heating the aggregate composite to a temperature of from about 63 to about 90 degrees centigrade, and optionally adjusting the pH to be from about 8 to about 5.5, resulting in coalesced toner particles; and ([0049])
washing, and drying the toner particles ([0050])

Although Iftime teaches the use of a fluorescent pigment, rather than a phosphorescent pigment, someone of ordinary skill would be able to recognize that both are sufficiently similar enough to be used in the same regard. For instance, Santilli teaches a toner comprising a fluorescent pigment and defines “fluorescent” as: emitting light after excitation and may include luminescent, phosphorescent, and scintillating (Col. 2, lines 25-30). Therefore, the method outlined by Iftime in paragraphs [0042]-[0050] reads on the broad emulsion aggregation method recited in claim 1.
Regarding the resin emulsion, Iftime teaches that an amorphous resin, or a mixture of amorphous resins, and a crystalline polymer, or a mixture of crystalline polymers may be used, so long as they have certain glass transition temperatures and melting temperatures ([0094]). Examples of the suitable amorphous polymers include amorphous polyesters that are listed in [0096], and examples of suitable crystalline polymers include crystalline polyesters that are listed in [0097]. Therefore, someone of ordinary skill in the art could have arrived at the specific combination of the amorphous and crystalline polyesters resins recited in claim 10 through routine optimization of the glass transition temperature and melting temperatures of the resins. 
Next, Iftime teaches that the nanoscale fluorescent pigment particle composition comprises a pigment with at least one functional moiety, and at least one sterically bulky stabilizer compound having at least one functional group, wherein the functional moiety on the pigment associates non-covalently with the functional group of the stabilizer ([0062]). A steric stabilizer may have the potential to associate itself with the pigment’s functional moieties via hydrogen bonding, van der Waals forces, and aromatic pi-stacking such that a controlled crystallization of nanopigment particles occurs ([0066]). Examples of stabilizers include mono and triesters of sorbitol with palmitic acid (SPAN 40), stearic acid (SPAN 60), and oleic acid (SPAN 85) ([0074]). These stabilizers are well known surfactants in the toner/chemical art. Therefore, not only does the fluorescent pigment composition emulsion comprise a surfactant, but the surfactant non-covalently bonds with the functional moiety of the fluorescent pigment thereby “coating” the pigment particles (which reads on the limitations recited in claims 15, 17, 19, and 21). 
Iftime then teaches that the re-precipitation of the pigment to form nanoscale pigment particles may be conducted by adding a dissolved pigment solution to a steric stabilizer solution. This addition is conducted slowly by adding the dissolved pigment solution to the steric stabilizer solution under agitation by use of mechanical stirring or homogenization ([0085]). In other words, the fluorescent pigment particle emulsion is homogenized during the process of forming the pigment particles (which reads on the limitations recited in claims 4 and 7).
Optionally, an additional stabilizer, such as a surfactant, may be added to during the preparation of the toner by the emulsion aggregation procedure. One or more surfactants may be used. Suitable surfactants for the preparation of any of the dispersions include anionic surfactants, such as sodium dodecyl benzene sulfonate (which reads on the limitation recited in claim 2). The amount of the surfactant used is preferably about 0.01 percent by weight to about 15 percent by weight, or about 0.01 percent by weight to about 5 percent by weight, of the reaction mixture ([0124]-[0125], [0164]-[0165]). Assuming that the collection of all the dispersions of the EA process make up the reaction mixture of a toner particle, and further assuming a mass basis of 1 gram of toner (in light of the 112(b) issue describe above), the range taught by Iftime would closely overlap with the ranges recited in claims 14 and 16. For instance, assuming 1 gram of toner, 5 mg/g of surfactant to toner particle (the maximum value of both the claimed range and Iftime’s most preferred range) is the same as 0.005 grams of surfactant per 1 gram of toner particle, or 0.5 weight% (0.005 g x 100%).
Iftime further teaches that in the examples of emulsion/aggregation/coalescing processes for producing the toner, a flocculate or aggregating agent may be used during the aggregation step to control the size and size distribution of the aggregate particles ([0174]). In various exemplary embodiments of Iftime’s invention, the aggregate particles having a volume average diameter of from about 3 µm to about 10 µm, and a narrow GSD of from about 1.10 to about 1.20 ([0174]) (which are sufficiently similar to the corresponding ranges recited in claims 1 and 19). 
Iftime teaches that the toner particles are “spherodized” during the emulsion aggregation process ([0170]). Iftime is silent to teach or suggest a suitable range for the circularity of the toner, however, the ranges for the circularity recited in claims 1 and 19 are well known in the art. For instance, Sugama teaches a toner particle having a median size on a volume basis of from 3.0 to 5.0 µm that is produced using an emulsion aggregation method (Abstract, [0138]). Sugama teaches that the average degree of circularity of the toner particle is most preferably in the range of from 0.955 to 0.980. When the average degree of circularity falls within said range, this allows for each toner particle to be hardly ground and allows the amount of charge to be stable, resulting in high image quality ([0136]).
Iftime is also silent to teach the weight ratio of the stabilizer (surfactant) to the fluorescent pigment. However, the ranges recited in claims 3 and 7 are known in the art. For instance, Lai teaches a toner produced using an emulsion aggregation process ([0088]) wherein the preparation of the first example, a pigment dispersion comprising cyan 15:3 at a solids content of 17 wt% with 7 parts per hundred (pph) Tayca surfactant based on the amount of dry pigment was used ([0111]). The Tayca surfactant used is presumably Tayca Power BN2060, which Lai teaches is an anionic surfactant that contains branched sodium dodecylbenzene sulfonates ([0052]). The weight ratio of the surfactant to the pigment falls within the ranged recited in claims 3 and 7 (7 pph is the same as 0.07:1 in terms of the recited ranges). 
Finally, Iftime is silent to teach the amount of the fluorescent pigment particle dispersion with respect to the total mixture of components. However, the ranges recited in claims 5 and 7 are known in the art. For instance, Yamada teaches an EA toner comprising a pigment (Abstract, [0084]). In the fabrication process of the toner base particles, Yamada teaches that the total content of the dispersion solution of pigment particles in the toner particles (comprising the dispersion solution of resin core particles, dispersion solution of pigment particles, and dispersion solution of resin shell particles) was 15 mass%. This falls within the ranges recited in claims 5 and 7. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the degree of circularity of the toner particles, the weight ratio of the surfactant with respect to the pigment particles, and the amount of the fluorescent pigment particle dispersion with respect to the total mixture of components of the toner of Iftime with the goal of perfecting the image quality produced by the toner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737   

/PETER L VAJDA/Primary Examiner, Art Unit 1737     
10/08/2022